Citation Nr: 1716422	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1944 to January 1946.  He died in February 2016.  The appellant is his widow.  The RO has determined that the appellant meets the basic eligibility for substitution as the spouse of the Veteran.  

In an April 2009 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, granted the Veteran's claim for nonservice connected pension benefits effective in October 2008.  However, the RO informed the Veteran at that time that it was unable to pay him monetary benefits because he did not furnish income information for him and his spouse.  Thereafter, in a November 2009 administrative decision, the RO denied the Veteran pension benefits on the basis that his income as of November 2008 exceeded the maximum annual disability pension limit set by law.  The Veteran filed a Notice of Disagreement with this decision in December 2009.  Thereafter, in October 2011, the Board remanded the issue to the RO for the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App 238 (1999).  The RO thereafter issued the Veteran a SOC in November 2015, and in January 2016 the Veteran perfected an appeal by filing a substantive appeal.  38 C.F.R. § 20.200.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

While the Board sincerely regrets the additional delay due to this remand, it finds that it is necessary in order to ensure proper due process and evidentiary development.    

As noted above, this matter arises from a November 2009 administrative decision that denied the Veteran pension benefits on the basis of excessive income.  The Veteran disagreed with this determination and perfected an appeal to the Board by filing a substantive appeal in January 2016.  38 C.F.R. § 20.200.  
	
In February 2016, the Board was informed that the Veteran had died earlier that month.  Thereafter, in April 2016, the AOJ received VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, from the Veteran's widow.  

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 5121(a) may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purpose of processing the claim to completion.  38 U.S.C.A. § 5121 (a) (2016).  The provisions of this statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  

As noted above, the RO has determined that the appellant meets the eligibility requirements for substitution.  Furthermore, the appellant's representative asserted in written argument in April 2017 that the Veteran did not file a report of medical expenses for the year in question, 2008, but both he and the appellant incurred medical expenses that year and had been hospitalized.  Accordingly, the Board will afford the appellant the opportunity to submit additional information and evidence relevant to the claim.    


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Solicit from the appellant in the appropriate letter, additional information and evidence pertaining to the appeal, including the Veteran's net worth, medical expenses, and income for 2008. 
	
2.  Thereafter, readjudicate the appeal.  If the benefit sought remains denied, issue the appellant and her representative a Supplemental Statement of the Case and return the case to the Board after affording them the appropriate period of time in which to respond.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





